Appeal from an order of the Supreme Court, Monroe County (Andrew V. Siracuse, J.), entered March 30, 2004. The order, insofar as appealed from, granted plaintiffs motion for an order enjoining defendants Samuel J. Soporito and Joyce Soporito (incorrectly sued herein as Samuel J. Saporito and Joyce Saporito), during the pendency of this action, from interfering with gas and water lines that burden their real property and benefit plaintiffs property.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present—Pigott, Jr., RJ., Scudder, Gorski, Martoche and Lawton, JJ.